Citation Nr: 0814795	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  06-29 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

Entitlement to service connection for residuals of below-the-
knee amputation 
of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran had active service from June 1942 to January 
1946.  He was born in 1925.

This appeal to the Board of Veterans' Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO) in February 2005.  The claim was 
initially filed in October 2004, when the RO received a 
Statement in Support of Claim (VA Form 21-4138) from the 
veteran stating that he was requesting service-connected 
disability compensation for his left lower leg amputation, 
which he ascribed to a fracture which he said he had 
sustained in service in November 1942.  He had more recently 
undergone several operations on his left ankle and leg in 
2003, culminating in the claimed amputation.

The RO provided the veteran with a Statement of the Case on 
the service connection issue in August 2006.  He submitted a 
VA Form 9, Appeal to Board of Veterans' Appeals, in September 
2006, in which he indicated that he continues to believe that 
his in-service fracture led to all his current left leg 
disability.  He further stated that, in the alternative, he 
believes that the 2003 surgeries, including a post-operative 
infection, caused the disability which required the 
amputation. 

The veteran's local representative, in a statement in October 
2006, raised the issue of possible entitlement to 
compensation under 38 U.S.C.A. § 1151 (i.e., benefits for the 
post-surgical disability "as if " it were service 
connected, based upon alleged negligence or other improper 
action by VA medical personnel) for the amputation of the 
left leg, instead of service connection.  When the RO 
notified the veteran, later that month, that his case was 
being certified to the Board for appellate review, the letter 
provided him with information on claims for benefits under 
section 1151, but quoted from the regulation pertinent to 
claims filed prior to October 1, 1997, i.e., 38 C.F.R. 
§ 3.358, and not 38 C.F.R. § 3.361, which pertains to claims 
filed on or after that date.


In April 2008, Appellant's Brief was filed before the Board 
by his representative, asserting that service connection 
should be granted, but that 38 U.S.C.A. § 1151 should be 
considered in the alternative if service connection cannot be 
granted.  Since the issue of entitlement to compensation 
under 38 U.S.C.A. § 1151 has not yet been developed or 
adjudicated, it is not now on appeal, and is hereby referred 
to the RO for appropriate action.  The Board recognizes that 
service connection, if granted, would be the greater benefit, 
and we defer to the RO to determine when to act on the 
section 1151 issue.

In September 2006, the veteran withdrew in writing his 
earlier request for a Travel Board hearing.  In April 2008, a 
Board Deputy Vice Chairman granted the veteran's 
representative's motion to advance the case on the docket 
pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The available service medical records (SMRs) were obtained by 
the RO in 1949 in conjunction with another claim, and are 
very limited.  They do contain some treatment records, and 
the entrance and separation examinations, but do not reflect 
the veteran's having broken his leg.  After he recently asked 
to have copies of these documents, he was understandably 
disappointed that there was no mention of the fracture.

The veteran has consistently averred that he sustained a 
lower left leg fracture when some ammunition containers 
shifted during a storm and struck him while he was serving on 
the escort carrier USS SANTEE, CVE-29, cruising from Africa 
to home base in Norfolk, Virginia, in November 1942 after the 
North African invasion.  In a statement received by the RO on 
November 1, 2004, he said he had experienced trouble with his 
left leg and ankle giving way and twisting for many years.  
He went to the VA Medical Center in Long Beach, California, 
where the prosthetic department made him a brace which he 
wore for years, until they recommended an ankle fusion.  
Then, after the fusion surgery in April 2003, the area became 
infected and he underwent revision in June 2003 and 
amputation in December 2003.

The veteran was sent a detailed letter requesting any 
pertinent evidence he might have in October 2004, shortly 
after he filed the present claim.  That, however, was before 
he learned that the SMRs in the possession of the RO did not 
document his claimed in-service fracture.  His representative 
has argued that the veteran was in combat and therefore must 
be considered credible.  We have no reason to doubt the 
veteran's credibility, and we note that he has not contended 
that his claimed injury occurred in a combat situation, but 
in a storm at sea.  However, it may be helpful to his claim 
if records of his in-service injury, and of the treatment 
given to him, could be secured.  

A fellow service member stated in 1949 that the veteran had 
been a member of his gun crew on the USS BATAAN from 1944-
1945 in the Philippines.  It appears, however, that the 
claimed injury occurred several years earlier, on the SANTEE.  
No other pertinent records are in the file relating to that 
ship, that period, or even that theatre of operations.

VA examinations in 1949 and 1954 made no mention of leg 
problems, but were admittedly undertaken solely with regard 
to dermatological complaints rather than orthopedic concerns.  
He had been seen by a private physician on one occasion, and 
was seen at VA in the mid-1970's for ear complaints and in 
the late 1980's for other complaints.  He was seen in July 
1989 after having twisted his left ankle four days before.  
However, only isolated VA records are in the file; it may 
well be that other records are available.  He has mentioned 
several VA facilities in various contexts, but it is unclear 
as to in which VA facilities the veteran may have received 
care for his left leg prior to the surgical procedures which 
led to this claim. 

Recent VA clinical records show that, when seen in 1989, he 
had been found to have degenerative changes.  Since then, he 
had experienced recurring problems with the left lower 
extremity, as well as an ankle fusion and revision in 2003 
from which infection developed and which required amputation 
in December 2003.

The veteran filed his claim for left leg amputation in 2004.  
He later explained that he had experienced left leg problems 
for many years since the in-service fracture.  Other than the 
VA clinical records since his 1989 ankle injury, the record 
contains no post-service clinical records showing the 
veteran's being seen for left leg or ankle trouble, although 
the RO sent him a letter in October 2004 which gave him 
detailed instructions as to the types of evidence he could 
submit in support of his claim.  In essence, he contends that 
the fracture in service resulted in the need for the recent 
surgery, from which an infection developed and from which he 
lost the leg.  However, the record does not contain the 
records surrounding the operations, which might include 
history of the disorder which necessitated the procedures.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify any treatment 
he was provided for his left lower extremity 
between his separation from the Navy in 1946 
and his ankle fusion in 2003, to specify the 
facilities involved, and to provide the names 
and addresses of any non-VA providers; then 
obtain any records so identified.

2.  Ask the veteran to provide any additional 
information he may have as to his in-service 
injury, e.g., statements from service 
comrades, copies of letters home, etc.

3.  Request, from the appropriate service 
department, records of the veteran's treatment 
for an injury to his left lower extremity 
aboard the escort carrier USS SANTEE, CVE-29, 
beween October and December 1942.

4.  Obtain, from the VAMC in Long Beach, CA, 
reports of the veteran's surgeries in 2003, to 
include pre-operative diagnoses and history.

5.  Then, refer the case to an orthopedic 
physician for a nexus opinion.  The claims 
file must be available for review by the 
physician in conjunction with the review of 
the case.  
    
a.  The examiner should be requested to 
offer an opinion as to whether it is at 
least as likely as not (i.e., to at least a 
50-50 degree of probability) that the 
disability of the veteran's left lower 
extremity which required ankle fusion 
surgery in 2003 was causally related to an 
in-service injury in 1942, or whether such 
a causal relationship is unlikely (i.e., 
less than a 50-50 probability).  In so 
doing, the reviewer should address any 
other possible causes of the disability 
presented in the records.

b.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

c.  If the answer to the question posed 
above cannot be determined on a medical or 
scientific basis and without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.
    
6.  Once the above-requested development has 
been completed, the veteran's claim should be 
re-adjudicated.  If the decision remains 
adverse to the veteran, he and his 
representative must be provided with an SSOC 
and an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if otherwise 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


